Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 01/31/2022.
Claims 1-5 are pending in this application.  Claims 1 and 5 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “… to generate information on a slide operation only when the processor detects a slide operation …” and later in the claim set 1-5, the claim languages refer many times to “the slide operation” that renders which slide operation is particularly pointed out. In addition, the “slide operation” object is also unclearly defined as the space or the circular object of the toggle button composite object in either the specification or claims.  Therefore, the claiming subject matter “slide operation” may not be distinct and needs to be specified which subject matter being claimed.
Claims 2-4 are also being rejected under similar rationale since they are depended on the rejected claim 1.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (“Dawson”, US PG-Pub. 2016/0070455 A1) in view of Al-Ali et al. (“Al-Ali”, US PG-Pub. 2017/0340293 A1).
Re-claim 1,
Dawson teaches a touchscreen operation switch comprising:
a touchscreen configured to display display information onto a screen and configured to input information on an operation performed on the displayed screen through the touchscreen (Figs. 1, 3, 5A-5I, [0033, 0036-0038]. Dawson describes a touchscreen 133 receiving user input 252 to manipulate the GUI objects including an operation on the toggle objects 300 displayed within GUI 200 to enable or disable resource or function controlled by computer system 100);
a processor (Fig. 1, [0019]. Dawson describes a CPU 106) in communication with the touchscreen and configured to perform processing comprising:
display-information generator processing configured to generate the display information on an icon, the icon having an outer frame and a first area set to a part inside the outer frame (Figs. 1, 5A-5I, [0019, 0036-0038, 0040]. Dawson describes the computer system 100 generating a toggle object 300 having an outer frame 326 and a first area (being set at one end in the major horizontal axis direction 510 at either active position 322 area or inactive position 324 area) within the outer frame 326);
the slide operation being an operation performed on the screen displayed on the touchscreen such that the slide operation starts in the first area and passes a slide-Figs. 1, 5D-5G, [0019, 0020, 0043, 0045]. Dawson describes the manipulations are indicative of the user’s intent and confirmation when user slides operation on a toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 (as a slide-operation detection line) of the slider section 320 from active position 322 to inactive position 324 or vice versa).
Dawson fails to teach information generator processing configured to generate information on a slide operation only when the processor detects a slide operation.
However, Al-Ali teaches:
information generator processing configured to generate information on a slide operation only when the processor detects a slide operation (Fig. 10, [0091]. Al-Ali describes the sliding operation toggle buttons 1008 and 1024 displays “on” and “off” information indicating the PI function is enable and disable, respectively, when the slide operation input is detected).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding toggle button operations teaching of Dawson with the sliding operation display information teaching of Al-Ali to indicate the current functional status to users.

Re-claim 2,
in addition to what Dawson--Al-Ali teaches in claim 1, Dawson also teaches the touchscreen operation switch, wherein the slide-operation detection line is either a straight line including a point away from the start position of the slide operation by a Fig. 5D, [0043]. Dawson describes the vertical axis 500 as a slide-operation detection line set in the outer frame 326).

Re-claim 3,
in addition to what Dawson--Al-Ali teaches in claim 1, Dawson also teaches the touchscreen operation switch, wherein the slide operation starts in the first area and passes the slide-operation detection line without getting out of the outer frame (Figs. 5D, 5G, [0043]. Dawson describes the slide operation on the toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 within the outer frame 326 to display the toggle button 310 from one end to the other end of the slider section 320 to indicate user confirmation on disable or enable a resource or function.  Although the user manipulation 420 of the slide operation may occur within and/or outside the barrier 326 to execute the switch on/off or enable/disable function to provide a flexibility way for user to operate the switch button, but it can be manually and optional operation to manipulate the slide operation within the barrier 326 controlled by user.  Thus, Dawson reference is still taught the claim).

However, Al-Ali teaches:
in response to the processor detecting the slide operation has been performed, the information generator processing generates the information on the slide operation (Fig. 10, [0091]. Al-Ali describes the sliding operation toggle buttons 1008 and 1024 displays “on” and “off” information indicating the PI function is enable and disable, respectively, when the slide operation input is detected).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding toggle button operations teaching of Dawson with the sliding operation display information teaching of Al-Ali to indicate the current functional status to users.

Re-claim 4,
in addition to what Dawson--Al-Ali teaches in claim 1, Dawson also teaches the touchscreen operation switch, wherein the slide operation has been performed within an area surrounded by straight lines drawn from the intersection points of the slide-operation detection line and the outer frame to the start position of the slide operation such that the slide operation passes the slide-operation detection line (Figs. 5A-5I, [0036-0046]. Dawson describes the slide operation on the toggle button 310 by the engagement release 430 occurs distally past a vertical axis 500 within the outer frame 326 to display the toggle button 310 from one end to the other end of the slider section 320 to indicate user confirmation on disable or enable a resource or function).
Dawson fails to teach in response to the processor detecting the slide operation, the information generator generates the information on the slide operation.
However, Al-Ali teaches:
in response to the processor detecting the slide operation, the information generator generates the information on the slide operation (Fig. 10, [0091]. Al-Ali describes the sliding operation toggle buttons 1008 and 1024 displays “on” and “off” information indicating the PI function is enable and disable, respectively, when the slide operation input is detected).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding toggle button operations teaching of Dawson with the sliding operation display information teaching of Al-Ali to indicate the current functional status to users.
 
Re-claim 5,
claim 5 is a device claim having similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.


Response to Arguments
 	Applicant's arguments filed on 01/31/2022 with respect to amended claims 1 and 5 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145